Hall, Justice.
This is an appeal by the former husband from a judgment entered in favor of the former wife to modify an alimony award.1 The appellant contends (1) that the agreement between the parties which was made the judgment of the court waived the right to modification, and (2) that the evidence does not authorize the increase in alimony. We affirm.
1. The language relating to waiver provides: "The parties agree that this Agreement constitutes a complete and final settlement of all pending obligations and rights that exist between the parties and that no verbal representations that have been made heretofore separate and apart from this Agreement shall be construed as binding upon either of the parties and that this Agreement shall not be modified or amended in any manner unless the same is reduced to writing and properly executed by both parties.” This does not show a clear intention to waive statutory modification. Cowan v. Cowan, 243 Ga. 25 (252 SE2d 454) (1979); McClain v. McClain, 241 Ga. 422 (246 SE2d 187) (1978); Fech v. Fech, 241 Ga. 613 (247 SE2d 79) (1978); Kitfield v. Kitfield, 237 Ga. 184 (227 SE2d 9) (1976).
2. The evidence supports the award increasing alimony under Code Ann. § 30-220 et seq.

Judgment affirmed.


All the Justices concur.


 The award was entered in 1975. As to awards entered after November 23, 1978, see Varn v. Varn, 242 Ga. 309 (248 SE2d 667) (1978).